        Case 1:16-cv-08080-JGK Document 135 Filed -08/07/20
                                                    ·- --    Page 1 of 2-----
                                                           --------~-             ··-·- ··-        -


                                                                   L' ~, UC SDi\JY
                                                                   r·,c·\f'l ,,..
                                                                   LI
                                                                                  ITf'"-
                                                                         I\.. LIJ'\,ILl~
                                                                                                         lT
                                                                   FLFCTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK
 MATTHEW JONES,
                                                                   i >Al 1-: Fi LE n: ____
                                                                    -   ~-,   -   ..    -     --       --.--   -----
                                                                                                                       'i}7I;~D0?
                                                                                                                       ---·   ------------·----~



                              Plaintiff,                                16 CIVIL 8080 (JGK)

                  -against-

 CITY OF NEW YORK, et al.,
                                                                                       JUDGMENT
                              Defendants.
----------------------------------------------------------------




         WHEREAS, on May 23, 2018, after a Jury Trial before the Honorable John G. Koeltl,

United States District Judge, the jury returned a verdict finding that Defendant Lieutenant

Christopher Treubig used excessive force against Plaintiff in violation of his constitutional right

under the Fourth Amendment; awarding Plaintiff nominal damages in the amount of $0 .25; and

additionally awarding punitive damages against Defendant Treubig in the amount of $30,000.

         WHEREAS, the jury's verdict found no liability for defendants Officer Adam Muniz,

Officer Michael Vaccaro, and Undercover Officer #349.

         WHEREAS, by Opinion and Order dated November 21, 2018, this Court found that

Defendant Treubig was entitled to qualified immunity.

         WHEREAS, on November 27, 2018, the Court entered a Judgment noting the jury's

verdict and damages against Defendant Treubig, granting qualified immunity to Defendant

Treubig, and dismissing Plaintiffs Complaint against all defendants with prejudice.

         WHEREAS, on June 26, 2020, the U.S. Court of Appeals for the Second Circuit issued an

opinion holding that Defendant Treubig is not entitled to qualified immunity as a matter of law

and "instruct[ ed] that the jury verdict against Lt. Treubig should be reinstated." Jones v. Treubig,

963 F .3d 214, 240 (2d Cir. 2020).
      Case 1:16-cv-08080-JGK Document 135 Filed 08/07/20 Page 2 of 2




       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED: The jury's verdict of

excessive force against Defendant Lieutenant Christopher Treubig is reinstated;

       Judgment is entered in favor of Plaintiff against Lieutenant Christopher Treubig in the

amount of $0.25 in nominal damages and $30,000 in punitive damages;

       Judgment is entered dismissing Plaintiffs Complaint against defendants Officer Adam

Muniz, Officer Michael Vaccaro, and Undercover Officer #349 with prejudice.



Dated: New York, New York
        August 7        , 2020


                                                            RUBY J. KRAJICK
                                                            Clerk of Court


So Ordered:
 Isl John G. Koeltl
                                               BY: - - -e_p_u_ty_C----=cle
                                                          ~_             ......rk----'=r+->--l,___
                                                                                 , _ • __
HON. JOHN G. KOELTL
United States District Judge




                                               2
